DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 09/13/2022. Claim 4 was canceled before. In this RCE, Applicant canceled claims 7-8. Claims 1-3, 5-6, and 9-12 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
Applicant argues citing paragraph [0270] of Dicks, page 9 of the remarks, “since the application code and the boot code of Dicks are independent components, Dicks discloses that it is common that the boot code is not recorded even if the application code is recorded. … Therefore, Dicks fails to teach or suggest that the boot indicator is recorded whenever an application code is recorded, as recited in independent claims 1 and 12.”
The Examiner respectfully disagrees. In paragraph [0270], Dicks discloses that it is desirable to be able to remotely update devices in the field, often referred to as “Firmware Over The Air” (FOTA). There Dicks teaches that there are at least five advantages ((a) through (e)) that FOTA provides. Advantage (a) describes that since the boot code and the application code are independently compiled programs, they “maybe run separately for testing purposes;” (emphasis added). Advantage (c) describes that during development, during which the application code is modified more often than the boot code, it is not necessary to flash the boot code as often to the SD card since the application code can run in standalone mode during testing. (Emphasis added). Thus, the boot code and the application code are independently compiled software programs, and they can be run separately for testing purposes, and Dicks discloses these advantages several times in the entire disclosure. However, in the same paragraph (i.e., paragraph [0270]), Dicks teaches the necessity of the boot code during testing and in a live environment. “if there is a problem with a downloaded program [i.e., the application code], for instance if it is corrupted or it causes a watch-dog timer reset within a few minutes of starting up, then the boot code can revert back to an earlier version of the application code automatically, and a user of the mobile device can revert back to the factory-installed version of the application normally.” Paragraph [0270] of Dicks (emphasis added). Accordingly, the boot code and the application code are both recorded in the SD card for both testing purposes and usage in a live environment. 
Applicant argues, page 10 of the remarks, “’setting of storage area considering the total size of code’ is not easily derived from the possibility of setting a change of address of Dicks.”
The Examiner respectfully disagrees. FIG. 19 of Dicks shows the application portion 19000 of the code after it is compiled and linked. The addresses discussed are only examples and could vary, both due to different microcontroller and/or different relative sizes of the boot and application code on the same microcontroller, para 0274 and FIG. 19. FIG. 20 shows the combined boot and application image 20000, para 0276. It is noted that although the boot code image size is set smaller than a specific boundary (e.g., 4092 bytes) described in paragraph [0273], it is only exemplary, and the addresses could vary both due to different microcontroller and/or different relative sizes of the boot and application code on the same microcontroller, para 0274 and FIG. 19.
Applicant argues, page 12 of the remarks, “since Dicks does not set the size of the image in consideration of the total size of the application code and the boot code, it is unnecessary that the application code and the boot code are recorded in the reverse in order to efficiently use the storage area (the image of Dicks).”
The Examiner respectfully disagrees. Dicks teaches that program memories in microcontrollers today almost always includes nonvolatile memory such as flash memory or the like, para 0270. FIG. 20 shows the combined boot and application image 20000, para 0276. As shown in FIG. 20, the image of the application program starts at an exemplary address 0x1200 (block 20306) and extends with increasing addresses, para 0277 and FIG. 20. As shown in FIG. 20, boot code is stored starting at address 0x0000 and extends up to address 0x1000, para 0282 and FIG. 20.
Applicant argues with respect to the Dicks reference, page 13 of the remarks, “the boot code can always exist regardless of whether the application code is completely recorded. Therefore, it is not possible in Dicks to check whether the application code is completely recorded through the existence of the boot code.”
As already described in the preceding paragraphs of this Office Action, particularly citing paragraph [0270] of Dicks, the necessity of the boot code is that it checks whether a downloaded version of the application code is corrupted or not. The SD card is configured with at least a factory-installed version of the application code, see paragraph [0270]. The boot code determines whether or not a downloaded version of the application code is corrupted, which requires that the application code be completely downloaded in the SD card, and if a corruption of the application code is determined, the boot code reverts back to an earlier version of the application code including the factory-installed version of the application code. Paragraph [0270].
In view of the foregoing remarks and the new reference, independent claims 1 and 10-12 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dicks et al. US 2016/0232010 (“Dicks”) in view of Henry US 4,498,151 (“Henry”) and in further view of Kato et al. US 2013/0257379 (“Kato”).
As per independent claim 1, Dicks teaches A non-volatile memory updating apparatus (A system is provided for updating application (software) in electronic devices such as portable health-care devices, para 0019. An image of an application code is copied to an SD card or other nonvolatile memory of the medical device after the code is updated, para 0280), the non-volatile memory updating apparatus comprising:
a volatile memory configured to store the application code (Firmware updates may be provided with respect to the medical device, para 0295. A buffer space may be utilized for the medical device to be updated, para 0296. See Table 1 in appendix A1 where the buffer is described as a volatile memory, after paragraph [0336]);
a central processing unit (Processor 1210, para 0212 and FIG. 11) configured to:
record an updated application code in the volatile memory (Firmware updates may be provided with respect to the medical device, para 0295. A buffer space may be utilized for the medical device to be updated, para 0296. See Table 1 in appendix A1 where the buffer is described as a volatile memory, after paragraph [0336]),
then record the updated application code that is recorded in the volatile memory, in the non-volatile memory (The binary image of the application code is written to slot 1 of an SD card (non-volatile memory) from the volatile buffer memory, para 0296 and Table 1 in appendix A1), to update the application code stored in the non-volatile memory (The binary image of the application code is written to slot 1 of an SD card (non-volatile memory) from the volatile buffer memory, para 0296 and Table 1 in appendix A1);
record a booting indicator indicating booting information of the application code in the non-volatile memory, when the application code is completely recorded in the non-volatile memory (The interim code saves either the previous application code or a new application code to a next image location on the storage device or the SD card together with the new boot code (this boot code of the prior art is mapped to the claimed “booting indicator”). The application code “image number” is set to that of the previous code saved on the SD card, para 0305 and FIG. 23. The application code “image number” of the prior art is mapped to the claimed “booting information”),
check whether the application code is completely recorded in the non-volatile memory only with the booting indicator without having to record a separate flag having a specific value in a specific area of the non-volatile memory (As the image of the new boot code is flashed to the boot code area in the SD card or other nonvolatile memory device, a CRC (cyclic redundancy check) value is calculated over the flashed image. A check is then performed to ensure that the supplied CRC is consistent with the CRC of the saved image. Otherwise an error is detected from a CRC mismatch, paras 0303-0304. Thus, a CRC check is performed only with the boot code image without having to record a specific value in the SD card to ensure that the application code is normally recorded. Moreover, in order to check whether the application code is normally recorded, it is sufficient to check whether the boot code of the prior art is normally recorded without error by comparing the CRCs. This interpretation is based on paragraph [0015] of the instant publication, where the application code is executed based on checking whether the booting indicator is normally recorded, e.g., without any error, for example, by comparing the CRCs of the boot image as in the prior art, since the application code can only be executed if the application code is normally recorded),
wherein the booting indicator is a code to be executed by the central processing unit before the application code is executed (Referring to FIG. 20, after performing a CRC check, the boot code calls the reset subroutine at fixed address 0x120A in block 20307. The reset subroutine points to the C-startup routine for the application code (20315), which will reset the stack pointer and global variables for the application, and call the main() routine block 20316 of the application, para 0285 and FIG. 20),
wherein the booting information includes a unique identifier (The application code “image number” is set to that of the previous code saved on the SD card, para 0305 and FIG. 23), a location (Referring to FIG. 20, the boot code calls the reset subroutine at fixed address 0x120A in block 20307. The reset subroutine points to the C-startup routine for the application code (20315), which will reset the stack pointer and global variables for the application, and call the main() routine block 20316 of the application, para 0285 and FIG. 20) and a size of the application code (Code length is stored in the prefix area, para 0277 and FIG. 20),
wherein the central processing unit is further configured to record the booting indicator in the non-volatile memory when it is when the application code is completely recorded in the non- volatile memory (Following the flashing of the previous application code image or the new application code image, a new boot code is installed in the SD card, para 0305),
wherein the booting indicator is recorded in an address contiguous with the address in which the application code is recorded in the non-volatile memory (FIG. 23 is an address map in hexadecimal showing the application code and the boot code. As can be seen in this figure, the code is contiguous in address space following the application from high to low address order);
wherein the central processing unit is further configured to: set a storage area in the non-volatile memory based on a total size of the application code and the booting indicator, the storage area being an area in which the application code and booting indicator are stored (FIG. 19 shows the application portion 19000 of the code after it is compiled and linked. The addresses discussed are only examples and could vary, both due to different microcontroller and/or different relative sizes of the boot and application code on the same microcontroller, para 0274 and FIG. 19. FIG. 20 shows the combined boot and application image 20000, para 0276. It is noted that although the boot code image size is set smaller than a specific boundary (e.g., 4092 bytes) described in paragraph [0273], it is only exemplary, and the addresses could vary both due to different microcontroller and/or different relative sizes of the boot and application code on the same microcontroller, para 0274 and FIG. 19);
record the application code in a reverse direction from a section with a high address in the storage area to a section with a low address in the storage area (Program memories in microcontrollers today almost always includes nonvolatile memory such as flash memory or the like, para 0270. FIG. 20 shows the combined boot and application image 20000, para 0276. As shown in FIG. 20, the image of the application program starts at an exemplary address 0x1200 (block 20306) and extends with increasing addresses, para 0277 and FIG. 20);
record the booting indicator in a reverse direction from a section with a high address in a remaining area of the storage area to the section with the low address in the storage area when the application code is completely recorded in the storage area (As shown in FIG. 20, boot code is stored starting at address 0x0000 and extends up to address 0x1000, para 0282 and FIG. 20);
search for the booting indicator recorded in the storage area of the non-volatile memory, when receiving an execution command for the application code; and execute the application code by reading the application code recorded immediately after the booting indicator if the booting indicator exists in the non-volatile memory (FIG. 20 shows the combined boot and application image 20000, para 0276. As the image is downloaded, a CRC (cyclic redundancy check value) is calculated. This is then compared with another CRC stored at the end of the image 20000, and if they match (mapped to the claim feature that the booting indicator is normally recorded), the boot code then calls the reset subroutines at fixed address 0x120A (in this example) in block 20307 (see FIG. 20). Since the application code has now been overlaid on top of the boot image starting at address 0x1200, the reset subroutine will point to the C-startup routine for the application code (20315), which will reset the stack pointer and global variables for the application, and call the main( ) routine block 20316, para 0285 and FIG. 20. Locating the reset subroutines at address 0x120A constitutes searching for the execution of the application code).
Dicks discloses all of the claimed limitations from above and additionally discloses the size of the application image, but does not explicitly teach “wherein the checking the application code is completely recorded is performed by determining, by the central processing unit, if a total size of the application code recorded in the non-volatile memory matches a total size of the application code recorded in the volatile memory” and “a non-volatile memory included in a battery management system (BMS) and configured to store an application code, the application code being a program code associated with an operation of the BMS”.
However, in an analogous art in the same field of endeavor, Henry teaches wherein the checking the application code is completely recorded is performed by determining, by the central processing unit, if a total size of the application code recorded in the non-volatile memory matches a total size of the application code recorded in the volatile memory (FIG. 1 illustrates RAM (volatile) read/write memory 12 and non-volatile memory 14. “the size of the PROM [programmable read-only memory, nonvolatile] memory [14] is equal to the size of the Read/Write memory 12.” Col 5 lines 14-16. A verify circuit 44 checks to ensure that the data in the non-volatile memory 14 is the same as the data in the RAM read/write memory 12 on a bit-by-bit basis, col 13 line 60 to col 14 line 23).
Given the teaching of Henry, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dicks with “wherein the checking the application code is completely recorded is performed by determining, by the central processing unit, if a total size of the application code recorded in the non-volatile memory matches a total size of the application code recorded in the volatile memory”. The motivation would be that the method and the system provides non-volatile memory programming capability at a minimal cost and additional circuitry, col 2 lines 59-61 of Henry.
Dicks in combination with Henry discloses all of the claimed limitations from above, but does not explicitly teach “a non-volatile memory included in a battery management system (BMS) and configured to store an application code, the application code being a program code associated with an operation of the BMS”.
However, in an analogous art in the same field of endeavor, Kato teaches a non-volatile memory included in a battery management system (BMS) (An example of a battery pack configuration is shown in FIG. 1, para 0030. Non-volatile memory 103 (FIG. 1) can be configured to include a first storage area 103A accessible by a user of a semiconductor device for battery control, para 0022 and FIG. 1) and configured to store an application code (The non-volatile memory 103 includes storage area 103A, accessible by the user, of the IC10 for battery control. The storage area 103A stores programs for execution by the CPU 102, para 0058 and FIG. 1), the application code being a program code associated with an operation of the BMS (The non-volatile memory 103 includes storage area 103A, accessible by the user, of the IC10 for battery control. The storage area 103A stores programs for execution by the CPU 102, para 0058 and FIG. 1).
Given the teaching of Kato, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dicks and Henry with “a non-volatile memory included in a battery management system (BMS) and configured to store an application code, the application code being a program code associated with an operation of the BMS”. The motivation would be that the method and apparatus provide for a secure battery operation, para 0064 of Kato. 
As per dependent claim 2, Dicks in combination with Henry and Kato discloses the apparatus of claim 1. Dicks teaches wherein the central processing unit is further configured to: stop updating the application code when it is confirmed that the application code is completely recorded in the non-volatile memory (The copying of the image out to the SC card is the normal method to create a new “master” SD card or other nonvolatile memory after the application code is updated, para 0280).
As per dependent claim 3, Dicks in combination with Henry and Kato discloses the apparatus of claim 1. Dicks teaches wherein the central processing unit is further configured to determine that the application code is completely recorded on the basis of the presence of the booting indicator recorded in the non-volatile memory (As the image of the new boot code is flashed to the boot code area in the SD card or other nonvolatile memory device, a CRC (cyclic redundancy check) value is calculated over the flashed image. A check is then performed to ensure that the supplied CRC is consistent with the CRC of the saved image. Otherwise an error is detected from a CRC mismatch, paras 0303-0304).
As per dependent claim 5, Dicks in combination with Henry and Kato discloses the apparatus of claim 3. Dicks teaches wherein the central processing unit is further configured to determine whether the application code is completely recorded by comparing the application code recorded in the volatile memory with the application code recorded in the non-volatile memory (As the image is downloaded, a CRC (cyclic redundancy check value) is calculated. This is then compared with another CRC stored at the end of the image 20000, para 0285 and FIG. 20).
As per dependent claim 6, Dicks in combination with Henry and Kato discloses the apparatus of claim 5. Dicks teaches wherein the central processing unit is further configured to determine that the application code is completely recorded when the application code recorded in the volatile memory is identical to the application code recorded in the non-volatile memory (As the image is downloaded, a CRC (cyclic redundancy check value) is calculated. This is then compared with another CRC stored at the end of the image 20000, and if they match, the boot code is executed, para 0285 and FIG. 20).
As per dependent claim 9, Dicks in combination with Henry and Kato discloses the apparatus of claim 1. Dicks teaches further comprising: a communication unit configured to receive the application code from an external device (An auxiliary communication system 244 may be used to communicate with an external personal computer system 280 to upload software to the data interchange device 200, para 0146).
As per independent claim 10, since the claim incorporates the subject matter of independent claim 1, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1.
As per other claim limitations, Dicks teaches A battery management system (BMS), comprising the nonvolatile memory updating apparatus (The medical data interchange device 200 may include any suitable power connection for powering the interchange device and/or for recharging an energy storage device such as a battery).
As per independent claim 11, since the claim incorporates the subject matter of independent claim 1, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1.
As per other claim limitations, Dicks teaches A battery pack, comprising the non-volatile memory updating apparatus (The medical data interchange device 200 may include any suitable power connection for powering the interchange device and/or for recharging an energy storage device such as a battery).
As per independent claim 12, this claim is rejected based on arguments provided above for similar rejected independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132